MATTHIAS, J.
1. The determination of the question whether or not building regulation prescribed by an ordinance are reasonably necessary for the safety of the public is committed in the first instance to the judgment and discretion of the legislative body of the municipality, and unless it is clear that such regulations are unreasonable and arbitrary or have no real or substantial relation to the public health, safety, morals or general welfare, the courts will not hold the same invalid.
2. An ordinance prohibiting rolling, double-*287acting, sliding or revolving doors as a means of egress from -workshops, factories or mercantile establishments is valid.
Judgment reversed.
Jones, Day, Allen and Robinson, JJ., concur. Kinkade, J., dissents.